Citation Nr: 0817331	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO. 07-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in March 2008 and testified regarding his 
symptomatology. A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his diagnosed multiple sclerosis 
first exhibited symptoms while in service. He has submitted 
the opinion of a non-VA physician who indicates that the 
veteran's alleged in-service symptoms of fatigue and falling 
are indicative of the onset of multiple sclerosis. The 
veteran also alleges that his service medical records are 
incomplete. 

Because the veteran is competent to report symptoms, the 
service medical records are alleged to be incomplete, and the 
medical basis of the examiner's opinion is unclear, further 
development is required, including clarification of the 
veteran's service medical records and a VA medical 
examination. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4); See Charles v. Principi, 16 Vet.App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

Service connection for multiple sclerosis may be established 
if the disease manifested itself to a compensable degree 
within 7 years of discharge from active service. 38 C.F.R. § 
3.307. The veteran submitted letters dated in June 2006 and 
June 2007, from his private physician, Dr. A.C., of the Lahey 
Clinic, who has stated that the veteran had multiple 
sclerosis for 30 years and indicated that the veteran 
developed symptoms of relapsing remitting multiple sclerosis 
in 1966 while serving in Vietnam. Both to Dr. A.C. and during 
the March 2008 Board hearing, the veteran alleges that his 
symptoms first appeared while in service, such as failure of 
the color vision test, weakness, and fatigue. 

Apart from an evaluation of his credibility which is the 
initial responsibility of the AMC/RO (i.e., whether the 
veteran is being truthful in his account), as to the facts 
underlying Dr. A.C.'s opinion (i.e., the veteran's account of 
in-service experiences), the veteran may provide competent 
lay evidence. "Competent lay evidence" means "any evidence 
not requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

The veteran's service medical records indicate that during a 
January 1968 separation physical examination, he reported 
that he then had, or once had "eye trouble." He denied then 
having, or ever having had, periods of unconsciousness, 
epilepsy or "fits."     


The veteran is competent to report symptoms he experiences. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995)). "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994). 

In the alternative, the veteran alleges his multiple 
sclerosis may be due to Agent Orange or similar herbicide 
exposure in Vietnam. In his claim for compensation submitted 
in May 2006, the veteran indicated his multiple sclerosis was 
due to herbicide exposure. The veteran also submitted an 
Internet article regarding Agent Orange and multiple 
sclerosis. 

The record indicates that the veteran served in Vietnam 
during the Vietnam era. Therefore, he is presumed to have 
been exposed to herbicides or Agent Orange. If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

The veteran's diagnosis of multiple sclerosis is not included 
on the list of presumptive diseases enumerated by the 
Secretary pursuant to the statute. 38 C.F.R. §§ 3.307, 
3.309(e). Notwithstanding the foregoing presumption 
provisions, a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation. Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

Although multiple sclerosis is not on the list of presumptive 
conditions associated with Agent Orange exposure, a medical 
opinion is necessary to determine whether in fact the 
veteran's condition may be medically attributable to Agent 
Orange exposure or any other incident of the veteran's 
military history.

During his March 2008 Board hearing, the veteran asserted 
that his service treatment records were incomplete. In a 
March 2008 written statement, the veteran stated that there 
are no service treatment records associated with the claims 
file from July 1966 until his discharge in 1968. The 
veteran's service treatment records associated with the file 
include his December 1965 induction examination and his 
January 1968 separation examination. Additionally, there are 
medical records dated from October 1966 to January 1968; 
dental clinic records from February 1966 to February 1968; 
immunization records from February 1966 to January 1967; a 
health record of abstract of service from February 1966 to 
September 1966; and, a statement of medical condition dated 
February 1968. 

The medical evidence of record is insufficient for the Board 
to render a decision on the veteran's claim of multiple 
sclerosis due to service. These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together. See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities. Therefore, the decision on 
the issue of service connection for multiple sclerosis could 
have a significant impact on the outcome of the veteran's 
TDIU claim, and the Board finds this issue to be inextricably 
intertwined, and as such, will defer consideration of the 
issue until the directives of this Remand have been 
completed.



Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for multiple 
sclerosis that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.

a. The AMC/RO will also ascertain if 
the veteran has any evidence, lay or 
medical, to support his assertion of 
in-service falls, fatigue, or vision 
difficulties, generated 
contemporaneously with military 
service. If so, the veteran should 
be advised to submit such evidence.
  
b. Contemporaneously with this 
effort, the AMC/RO should take 
appropriate steps to ensure that 
all service treatment records are 
associated with the claims file, 
to include, if necessary, a 
request to the National Personnel 
Records Center (NPRC). If the RO 
determines it has the veteran's 
complete service treatment records 
file, the RO should so 
specifically find and 
documentation used in making that 
determination should be set forth 
in the claims file.

2. The veteran should be afforded a VA 
examination by a qualified physician or 
physician(s), with appropriate 
expertise in neurological and/or 
autoimmune disorders in relation to his 
claim of service connection for 
multiple sclerosis to ascertain whether 
the veteran's reported in-service 
symptoms were indicative of the onset 
of multiple sclerosis. Any and all 
indicated evaluations, studies and 
tests deemed necessary by the 
examiner(s) should be accomplished. 

The C-file to include copies of any 
additional service medical records 
obtained as a result of this remand, 
and a copy of this remand, must be 
reviewed by the examiner(s) in 
conjunction with the examination, and 
the examiners must acknowledge such 
receipt and review in any report 
generated as a result of this remand. 
After reviewing pertinent records 
associated with the claims file, 
particularly the veteran's service 
medical records, the June 2006 and June 
2007 statements of Dr. A.C., state: 

a. Whether the veteran's report of 
in-service weakness, fatigue and 
vision difficulties if believed, 
represent an onset of multiple 
sclerosis?

b. Whether the veteran's multiple 
sclerosis is causally or 
etiologically related to any 
incident of service, to include 
exposure to Agent Orange or 
similar herbicide. 

The examiner should specifically opine 
as to whether the veteran had 
ascertainable residuals related to a 
diagnosis of multiple sclerosis either 
during service or within the first 
seven years after his separation from 
service.

A clear rationale for all opinions is 
required, to include a discussion of 
the facts and medical principles 
involved. If the examiner is not able 
to give an opinion without resorting to 
speculation, he or she should so state. 

3. The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
any other appropriate medical 
examinations and testing, and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. 

Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claims, including the 
claim pertaining to a total disability evaluation based on 
individual unemployability. The readjudication should reflect 
consideration of all the evidence of record and be 
accomplished with application of all appropriate legal 
theories. If the benefits sought on appeal remain denied, the 
veteran and his representative, if any, should be provided a 
supplemental statement of the case (SSOC). The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal. An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



